IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-76,688, AP-76,689, AP-76,690


EX PARTE REGINALD DONELL RICE, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 366-83133-06, 366-83134-06 & 366-83135-06 

IN THE 366TH DISTRICT COURT
FROM COLLIN COUNTY



 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession
of a controlled substance, tampering with evidence, and failure to stop and render aid. He was
sentenced to imprisonment for one term of twenty years and two terms of forty-five years. The Fifth
Court of Appeals affirmed his convictions. Rice v. State, Nos. 05-07-00705-CR, 05-07-00706-CR
& 05-07-00707-CR (Tex. App.-Dallas Dec. 6, 2007, no pet.).
	Applicant contends, among other things, that trial counsel rendered ineffective assistance. 
The trial court has determined that trial counsel was ineffective. Relief is granted. The judgments
in cause numbers 366-83133-06, 366-83134-06, and 366-83135-06  in the 366th District Court of
Collin County are set aside, and Applicant is remanded to the custody of the Sheriff of Collin County
to answer the charges as set out in the indictments. The trial court shall issue any necessary bench
warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.
Delivered: November 16, 2011
Do Not Publish